ORDER
PER CURIAM.
Sherry (Thurman) Hoover appeals the trial court’s judgment modifying the custody provisions of the original Judgment and Decree of Dissolution to award primary custody of the parties’ minor child to her ex-husband, Jeff Thurman. We find the judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value.
We affirm pursuant to Rule 84.16(b)(1).